Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered January 15, 1997, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
After suitable inquiry, the court properly denied defendant’s motion to withdraw his guilty plea, where defendant made only conclusory claims of coercion by his attorney, and the court was familiar with the plea proceedings, the record of *706which belies such claims (see, People v Frederick, 45 NY2d 520). On the existing record, we conclude that defendant was afforded meaningful representation (People v Ford, 86 NY2d 397, 404). Concur — Sullivan, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.